Title: To Thomas Jefferson from Nathaniel Barrett, 2 January 1788
From: Barrett, Nathaniel
To: Jefferson, Thomas


Boston, 2 Jan. 1788. Introduces his friend, J. C. Jones, and his wife; hopes the voyage will have restored Mrs. Jones’ health. “Knowing your polite Attention to evry Lady from this Country, I need not ask Leave to introduce one, whose peculiar merits will render an acquaintance both pleasing to you and her. From Mr. Jones you will obtain evry Information of the political and commercial state of this Continent.” Encloses newspapers for Appleton, at Rouen, after TJ and Lafayette have read them; also sends papers and letters to Brissot de Warville to whom he asks TJ to introduce Jones. “The arret which is said to be passed for prohibiting the Introduction of Oils gives much Alarm here”, because it will affect himself and many others; hopes some concession will be made to the American fishery or all “our Exertions will be to no purpose”; however, having no official information, does not fully credit the report. Encloses a prospectus published by a “professor of the french Language at our University” who is “tho’t equal to what he has undertaken, will have the best Assistants, and only needs some Encouragement abroad.”
 